,KT OF

UNITED STATES DEPARTMENT OF EDUCATION
o

x
84TES Of

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
FEB

1 2

2004

I write to respond to your initial inquiry about the alleged disclosure of child find referral
information about
~by the
County Hospital to
County Child
Development Services (CDS) which is part of the Maine Department of Education's child
find system under Part C of the Individuals with Disabilities Education Act (Part C of
IDEA) . The information allegedly disclosed is information to enable the Part C agency
to determine whether a child aged birth to three is eligible for early intervention services
under Part C . You asked, and expressed concern, about the circumstances under which
such information about
ould be disclosed by the hospital to the child find
entity under Part C without prior parental consent under the IDEA .

Ift

Under Part C of the IDEA, the State lead agency must make available to eligible infants
and toddlers with disabilities and their families early intervention services to address their
developmental needs . 20 U .S .C . §§1432(4), 1434(1), and 1435(a)(2) . As part of the
mandate to make early intervention services available to eligible infants and toddlers and
their families, Part C of the IDEA requires the lead agency in each State to find such
children and have in place child-find policies and procedures to ensure that primary
referral sources (including hospitals) refer potentially eligible children to the Part C child
find program within two business days of identification . 20 U.S .C . §§1435(a)(5) ; 34
CFR §303 .321 . The specific information that can be included in the referral without prior
parental consent by the primary referral source for these limited child find purposes are
the child's name, date of birth, and sufficient parent contact information (as determined
by the lead agency) to the lead agency so that the lead agency can meet its child find
responsibilities . The purpose of child find is to ensure that potentially eligible children
with disabilities and their families are informed of the availability of services under the
IDEA by the agency or agencies responsible for administering the IDEA in the State .
In addition, under Part B of the IDEA, the State educational agency (SEA) is required to
have child find policies and procedures in place to identify children with disabilities from
birth through 21 . 20 U.S.C. §1412(a)(3) ; 34 CFR §300.125 . In many States where the
SEA and lead agency are different agencies, the SEA, through an interagency agreement
or other mechanism, may include the lead agency's participation in the SEA's child find
activities for birth to three children with disabilities . However, the lead agency has an
independent child find obligation for children with disabilities aged birth to three years
under Part C of the IDEA . 20 U.S .C . §1435(a)(5); 34 CFR §§303 .320 and 303 .321 . In
Maine, the Maine Department of Education serves as both the State educational agency

400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
www . ed . gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2
under Part B and the lead agency under Part C . Thus, the Maine Department of
Education is responsible for child find under both Parts B and C of the IDEA .
In lieu of the required disclosure under 34 CFR §303 .321(d)(2), the lead agency under
Part C may, but is not required to, meet its child find obligations for children birth to
three in other ways . The lead agency may require instead that the primary referral source
or any agency that makes referrals under the State's child find system notify the parent
that the child is being referred to the lead agency for child find purposes and allow the
parent an opportunity to object . If, under these circumstances, the parent objects during
the period provided for objection, then the IDEA does not require that the referral be
made (and, consequently in this situation, prior parental consent may be required under
other privacy laws before the referral can be made) . If, under these circumstances, the
parent objects to the referral, the lead agency may meet its child find obligations through
other procedures, such as general public awareness campaigns . In a State that has
adopted these notification procedures, if the parent objects to the referral, the IDEA does
not require the referral to be made to the lead agency . See, 20 U .S.C. §1435(a)(6) and 34
CFR §§303 .320 and 303 .321 . It is our understanding that Maine does not have such
notification procedures .
Your initial inquiry was directed to the Family Policy Compliance Office (FPCO), the
Office that administers the Family Educational Rights and Privacy Act (FERPA), 20
U.S.C. §1232g . The FPCO initially responded to your inquiry separately in a letter dated
and informed you that FERPA does not apply because, based on the
4
informs ion the Department had at that time, the M County Hospital was not an
"educational agency or institution" to which funds had been made available under a
program administered by the Secretary of Education . Your response letter dated
MOW
indicated that the ~ County Hospital has a financial relationship with the
County CDS (the Part C provider in
County) . This letter also responds to
your
letter to the FPCO . Since your
letter, the
Department has learned that the
County Hospital erves as a contractor to the
County CDS for some early intervention services . Although the
County
Hospital is an "educational agency or institution" under FERPA to the extent that it
provides Part C services under the IDEA, FERPA only applies to "education records" of
"students ." 20 U .S.C. §§1232g(a)(4)(A) and (a)(6) . The term "student" is defined to
include "any person with respect to whom an educational agency or institution maintains
education records, but does not include a person who has not been in attendance at such
agency or institution ." 20 U .S .C. §1232g(a)(6) . In this case,
at the time
of the alleged disclosure, was not a "student" under Part C of the IDEA because your
prior correspondence specifically indicated that had not received Part C services and
that you did not seek such services one behalf . Thus, FERPA does not apply to the
disclosure by the hospital as a primary referral source to
County CDS, which
implements the lead agency's child find responsibilities in
County .
You expressed two other concerns about Part C in your inquiry, namely that : (1) you
neither needed nor desired to seek early intervention services for
, and (2)
the referral was being made to allegedly increase the amount of funs that the lead

~~-

Page

3

agency would receive from the Federal Part C program . As to your first concern, while
the lead agency under Part C has an obligation to find infants and toddlers with
disabilities, parents have an unequivocal right under Part C of the IDEA to decline to
participate in the Part C early intervention program . Part C requires prior written parental
consent be obtained before an evaluation and assessment can be conducted or before the
provision of early intervention services . 20 U.S.C. §1436(e) ; 34 CFR §§303 .322(d)(2),
303.401(a)(1), and 303 .404 . Second, while lead agencies under Part C receive Part C
funds based in part on the State's Part C "child count", the only children the State and
lead agency are required to report on under 20 U .S.C. §1418(a)(1) are those infants and
toddlers with disabilities who are receiving early intervention services . This includes a
count of those infants and toddlers with disabilities whose parents have consented to their
child being evaluated for early intervention services and who are determined eligible and
have individualized family service plans (IFSPs) in place as of the December 1 st child
count deadline . Thus,
if iswas referred to Part C but is not receiving
services under Part C, is not eligible to be included in the State's child count data for
Federal funding purposes .
Finally, IDEA's procedural protections for parents include the right to file a State
complaint if there is an alleged violation of Part C . If, after reviewing the above
information, you believe that there is a violation of Part C of the IDEA, you may file a
State complaint with the lead agency in accordance with the Part C regulations at 34 CFR
§§303 .510 through 303 .512 and the lead agency is required to resolve the complaint and
issue its final decision within 60 calendar days of the complaint being filed . In Maine,
the contact for the lead agency is :
Laurie Bertulli, Part C & Section 619 Coordinator
Child Development Services
Department of Education
State House Station #146
Augusta, ME 04333
We trust this information is responsive to your inquiries . If you have further questions,
please contact Dr . JoLeta Reynolds of my office at (202) 205-5507 (press 3) .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc :

LeRoy Rooker
Family Policy Compliance Office
David Stockford
Maine Department of Education

